Citation Nr: 1508395	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The medical evidence of record has raised the issue of entitlement to service connection for alcohol dependence as secondary to, or as a symptom of, the Veteran's service-connected posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran claims that his currently diagnosed hypertension disorder was caused or aggravated by either his service-connected PTSD or his service-connected coronary artery disease.  In this regard, the medical evidence of record includes a June 2014 opinion from a VA examiner who stated that the Veteran's "daily alcohol [use] related to his PTSD/depression is at least as likely as not the cause of his hypertension."  However, as directed above, the Board has referred the claim for service connection for alcohol dependence, to include as secondary to PTSD, so that the RO may adjudicate the issue in the first instance.  As the potential for a grant of secondary service connection for alcohol dependence inherently affects the adjudication of the Veteran's hypertension claim, these issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds it must remand the claim for service connection for hypertension, to be adjudicated after the RO has adjudicated the alcohol dependence claim.

Accordingly, the case is remanded for the following action:

1.  Adjudicate the claim for service connection for alcohol dependence as secondary to, or as a symptom of, PTSD.  All notice and development deemed necessary must be conducted.

2.  Thereafter, readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case.  The Veteran and his representative must be afforded the applicable time period in which to respond before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

